IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-10894
                                      Summary Calendar



       JOE LYNN ASHLOCK,

                                                           Plaintiff-Appellant,

                                             versus

       WILLIAM A. HALTER, ACTING COMMISSIONER
       OF SOCIAL SECURITY,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                           the Northern District of Texas
                             (USDC No. 1:99-CV-279)
           _______________________________________________________
                                 February 23, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

       Plaintiff-appellant Joe Lynn Ashlock appeals from judgment of the district court

affirming the Commissioner of Social Security’s finding that he is not disabled. The

court entered judgment pursuant to the magistrate judge’s Report and Recommendation.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Because Ashlock failed to timely file objections to the Report and Recommendation, our

review is limited to plain error affecting Ashlock’s “substantial rights” or the “fairness,

integrity or public reputation of judicial proceedings.” 28 U.S.C. § 636(b)(1); Douglass

v. United Servs. Auto. Ass’n, 79 F3d 1415, 1424, 1428-30 (5th Cir. 1996). Under this

standard, we find no error.

       AFFIRMED.




                                              2